Exhibit 10.1
FIRST AMENDMENT TO PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”), dated as of
December                     , 2008, is entered into by and among Flagstar
Bancorp, Inc., a Michigan corporation (the “Company”), and
                                                                         
       , (the “Purchaser”).
     WHEREAS, the Company and the Purchaser entered into that certain Purchase
Agreement, dated as of May 14, 2008 (the “Purchase Agreement”), pursuant to
which the Purchaser purchased (i) shares of the Company’s common stock (“Common
Shares”) and (ii) shares of the Company’s mandatory convertible non-cumulative
perpetual preferred stock that automatically converted into shares of the
Company’s common stock on August 12, 2008 (as so converted, the “Converted
Shares,” and together with the Common Shares, the “Purchaser Shares”);
     WHEREAS, in the event that the Company sells (i) shares of its common stock
at a price less than $4.25 per share or (ii) securities convertible into shares
of its common stock at a price less than $4.25 per share, Section 8 of the
Purchase Agreement provides that the Company shall pay cash to the Purchaser in
an amount per share of the Company’s common stock held by such Purchaser
calculated as set forth therein;
     WHEREAS, the Company has applied for participation in the United States
Department of the Treasury’s capital purchase program (the “TARP Program”)
pursuant to which the Company will issue shares of the Company’s preferred stock
and a warrant to purchase shares of the Company’s common stock (the “TARP
Investment”);
     WHEREAS, in order to consummate the TARP Investment, the Company and the
Purchaser desire to amend the Purchase Agreement to provide for the issuance of
warrants to the Purchaser in lieu of the cash payment required pursuant to
Section 8 of the Purchase Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
consent and agree as follows:
     1. Defined Terms. All terms capitalized not defined herein shall have the
meanings given to them in the Purchase Agreement.
     2. Amendment. The following will be added to the end of Section 8 of the
Purchase Agreement:
     “(d) The Company has applied for participation in the United States
Department of the Treasury’s capital purchase program (the “TARP Program”)
pursuant to which, if approved, the Company will issue shares of the Company’s
preferred stock and a warrant to purchase shares of the Company’s common stock
(the “TARP Investment”). Notwithstanding anything else contained in this
Section 8, upon the consummation of the TARP Investment, the Company, in full
satisfaction of any and all obligations under this Section 8, will issue to the
Purchaser a warrant to purchase, in the aggregate, the number of shares of
Common Stock plus the number of Conversion Shares purchased by Purchaser
pursuant to this Agreement (the “Warrant”) and held by the Purchaser on the date
of consummation of the TARP Investment, as specified in an Officer’s Certificate
certifying to how many shares of Company common stock the Purchaser purchased
pursuant to this Agreement, in the form of Exhibit A hereto and still owns as of
the consummation of the TARP Investment. The exercise price of the Warrant shall
be equal to lesser of (1) $0.62 and (2) the exercise price of the warrant issued
as part of the TARP Investment.”
     3. This Amendment is subject to the condition that the TARP Investment is
consummated.

1



--------------------------------------------------------------------------------



 



     4. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Amendment may be executed via
facsimile, which shall be deemed an original.
     5. Severability. If any provision of this Amendment shall be declared void
or unenforceable by any judicial or administrative authority, the validity or
enforceability of any other provision and of the entire Amendment shall not be
affected.
     6. Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York.
     7. Further Assurances. Following the date hereof, each party shall execute,
deliver, acknowledge and file, or shall cause to be executed, acknowledged,
delivered and filed, all such further instruments, certificates and other
documents and shall take, or cause to be taken, such other actions as may
reasonably be requested by any other party in order to carry out the provisions
of this Amendment and the transactions discussed herein.
     8. Confidentiality. The undersigned Purchaser hereby agrees that, except as
required by law, to hold in confidence, this Amendment, the TARP Investment, and
all of the terms thereof and all of the transactions contemplated thereby and
hereby until such time as the material terms thereof and hereof are publicly
disclosed by the Company (which the Company agrees to do promptly in compliance
with applicable law).
     9. Purchase Agreement to Remain in Place. This Amendment is solely limited
to the sections of the Purchase Agreement referenced herein. In all other
respects, the parties hereto agree that all of the other covenants and
provisions provided in the Purchase Agreement shall remain and continue in full
force and effect.
     10. Other Investors. Notwithstanding the foregoing, this Amendment shall
only be effective if the Company shall promptly (A) provide notice to the
Purchaser of any rights granted by the Company to any other investors that are
parties to the Purchase Agreement (“Other Investors”), or rights enforced by any
Other Investor, which are more favorable to such Other Investor than the rights
enjoyed by the Purchaser, and (B) cause the Purchaser to receive the benefit of
such more-favorable rights on a proportionate basis (based on the number of
shares of common stock of the Company held by the Investor (on an as-converted
to common stock basis), relative to the number of shares of common stock of the
Company held by such Other Investor).
[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

             
 
                FLAGSTAR BANCORP, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                            [NAME OF PURCHASER]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

3